 EEOC Fom 161 (11/16)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION


                                                  DISMISSAL AND NOTICE OF RIGHTS
To:      Slmaika Tagaloa                                                               From:      Seattle F]eld office
       7890 Creeksldo Center Drive, Unit fl2                                                    909 Flrst Avenue
       Anchorage, AK 99504                                                                      Suite 400
                                                                                                Seattle, WA 98104-1061



        I
 EEOC Charge No.
                             On behalf Of person(s) 8ggriev8d whose identity is
                             CONFIDENTIAL 29 CFR
                                                 EEOC Representative                                                      Telephone No.

                                                 Krl8tlno Jen§en Nube,
                                                 State & Local Program Manager


      II
 38A-2019-00136                                                                                                           (510) 956-0011
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.




       II         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


                  The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge

        JI        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                  The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


                  Other (briefly state)



                                                          - NOTicE Or SUIT RiGHTs -
                                                    (See the additional inform8ton atlcohed to this form,)

Title Vll, the Americans `^/ith Disabilities Act. the Genetic lnformatlon Nondiscrlmlnatlon Act, or the Age
Dl8crlmination in Employment Act: This will be the only notice Of dismissal and Of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
fawsdit-inllst be filed \^/ITHm90 DAYS Of your recoip( ol this notice; or your noht to sue tJ555id-irn-this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)


Equel Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) Of the
alleged EPA underpayment. This means that backpay duo for any violations that occurred more than 2 \/ears 13 vearsl
before you file suit may not be collectible.

                                                                     On behalf Of the Commission

                                                                                                                         1 1 /19/19
 Eilclosures(s)
                                                                                                                                (Date Mailed)




           MAIN BUILDING MAINTENANCE, lNC.
           c/o Ronald Shaw
           SHAW LAW LLC
           5150 Broadway, Unlt #619
           Sam Antonlo, TX 78209




                        Case 3:19-cv-00221-TMB Document 12-2 Filed 12/17/19 Page 1 of 2Exhibit B
                                                                                                                          Page 1 of 2
    Enclo9uro with EEOC
    Form 161 (i"6)

                                                    lNFORMATioN RELATED ro FiLiNc SUIT
                                                 UNDER THE LAWS ENFORCED By THE EEOC

                                   (This information relates to filing suit in Federal or State court under Federal law.
                          If you also plan to sue claiming violatlons of State law. please be aware that time limits and other
                                 provisions of State law may be shorter or more limited than those described below.)

•    PRIVATESUITRICHTS                --       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                               the Genetic Information Nondiscrimination Act (GINA), or the Age
                                               Discrimination in Employment Act (ADEA):

    ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !±!!!b!±
    90 da`/a Of the date you rocoj`ro this Notice. Therefore, you should keep a record Of this date. Once this 90-
    day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
    consult an attorney, you should do so promptly. Give your attorney a copy Of this Notice, and its envelope, and tell
    him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
    manner, it is prudent that your suit be filed within 90 days Of the date this Notice was rna//od to you (as
    indicated where the Notice is siened) or the date of the postmark, if later.
    Your lawsuit may be filed in U.S. District Court or a State court Of competentjurisdiction. (Usually, the appropriate
    State court is the general civil trial court.) Vvhether you flle in Federal or State court is a matter for you to decide
    after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
    statement of the facts Of your case which shows that you are entitled to relief. Courts often require that a copy Of
    your charge must be attached to the complaint you file in court lf so, you should remove your birth date from the
    charge. Some courts will not accept your complaint where the charge includes a date Of birth. Your suit may include
    any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
    alleged in the charge. Generatry, suits are brought in the State where the alleged unlawiul practice ocourred, but in
    some cases can be brought where relevant employment records are kept, where the employment would have
    been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
    tthe office Of the clerk Of the court where you are bringing suit, but do not expect that office to write your complaint
    or make legal strategy decisiens for you.

    PRIVATESUITRICHTS                      -     Equal payAct(EPA):

    EPA suits must be filed in court within 2 years (3 years for willful violations) Of the alleged EPA underpayment: back
    pay due for violations that occurred more than 2 Years 13 vcar§l before you file suit may not be collectible. For
    example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
    before 7/1/10 -not 12/1/10 -in order to recover unpaid wages due for July 2008. This tinie Hmit for filing an EPA
    suit is separate from the 90-day filing perlod under Title VIl, the ADA, GINA or the ADEA referred to above.
    Therefore, if you also plan to sue under Title VIl, the ADA, GINA or the ADEA, in addition to suing on the EPA
    claim, suit must be filed within 90 days Of this Notice gag within the 2-or 3-year EPA back pay recovery period.

    ATTORNEY REPRESENTATION                         -   Title vIl, the ADA orGINA:

    lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
    in your case may, in limited ciroumstances, assist you in obtaining a lawyer. Requests for such assistance must be
    made to the U.S. District Court in the form and manner it requires (you shouid be prepared to explain in detail your
    eefrorts to retain an attorney). Requests should be made well before the end Of the 90rday period mentioned above,
    because such requests de !g! relieve you of the requirement to bring suit within 90 days.

    ATTORNEy REFERRAL AND EEOC ASSISTANCE                                -   AII statutes:

    You may contact the EEOC representative shown on your Notioe if you need help in finding a lavyer or if you have any
    questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
    inspect or obtain a copy Of information in EEOC's file on the charge, please request it promptly in writing and provide
    your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, aH charge files
    are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
    file, pleaso make your review request w]triln 6 months Of this Notice. (Before filing suit, any request shouid be
    mmadewithinthene)ct90days.)

                      IF YOU FILE SulT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                          Case 3:19-cv-00221-TMB Document 12-2 Filed 12/17/19 Page 2 of 2Exhibit B
                                                                                                                          Page 2 of 2
